DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-18 are pending and under consideration in this Office Action.


Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112, 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 encompasses any method for producing at least one cannabinoid from a carbon source precursor.  However, the claim is vague and indefinite since the claim does not recite specific method steps for producing the cannabinoid such as contacting the microorganism with any carbon source to produce the cannabinoid.  Dependent claims 2-18 are also rejected because they do not correct the defect.
	Claim 1 recites the phrase “genetically modifying a microorganism to express enzymes for converting the carbon source precursor into at least one cannabinoid within the genetically 

Claims 12 and 18 recite the phrase “wherein genetically modifying the bacterial strain comprises the addition of recombineered metabolic protein degradation valves for one or more of a pgi gene, a zwf gene and a gItA gene by adding a C-terminal DAS+4 tag” which renders the claim claim vague and indefinite since the specific identity, amino acid sequence, and/or structure of the “recombineered metabolic protein degradation valves” are not known and not recited in the claim.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad genus of methods for producing a genus of cannabinoids from any carbon source precursor comprising genetically modifying any genus of microorganisms to express any genus of enzymes for converting the carbon source precursor into 
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or 
	The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus of genetically modified bacterial strains that produce at least one cannabinoid from any carbon source precursor wherein the bacterial strains are genetically modified in any way to express any genus of enzymes for converting the carbon source precursor into the at least one cannabinoid within the genetically modified bacterial strains by actual reduction to practice.  The specification as originally filed only discloses a genetically modified 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed broad genus of methods for producing a genus of cannabinoids from any carbon source precursor comprising genetically modifying any genus of microorganisms to express any genus of enzymes for converting the carbon source precursor into at least one cannabinoid within the genetically modified microorganism, said genus of enzymes include any enzymes having any biological functions, amino acid sequences, and structures including mutants and variants thereof, and said bacterial strains further comprising a broad genus of recombineered metabolic protein degradation valves for one or more of a pgi gene, a zwf gene and a gItA gene.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

8.	Claims 1-4, 7, 8, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Solomon et al. (Metabolic Engineering 14 (2012) 661–671; IDS filed 10/12/2020) in view of 
Carvalho et al. (FEMS Yeast Res. 2017 Jun; 17(4): fox037.  Published online 2017 Jun 4; IDS filed 10/12/2020), Accession B1Q2B6 (20-MAY-2008; IDS filed 10/12/2020), Accession I6WU39 (03-OCT-2012; IDS filed 10/12/2020), Accession AYN80748 (17-MAR-2011; IDS filed 10/12/2020).

	Solomon et al. teach genetically modified E.coli which was reengineered to generate a control node of glucose utilization through glucokinase (Glk) where Glk was exogenously manipulated through either engineered antisense RNA or an inverting gene circuit.  Solomon et al. teach that by using these techniques glycolytic flux was directly controlled reducing the specific growth rate of engineered Escherichia coli by up to 50% without altering final biomass accumulation where this modulation was accompanied by successful redirection of glucose into a model pathway leading to an increase in the pathway yield and reduced carbon waste to acetate.  

	Carvalho et al. teach designing microorganisms for heterologous biosynthesis of cannabinoids where such microorganisms include Saccharomyces cerevisiae, Pichia pastoris, Yarrowia lipolytica, and Escherichia coli.  Carvalho et al. teach the enzymes involved in cannabinoids biosynthesis in Cannabis sativa including olivetol synthase and olivetolic acid cyclase which are summarized in Table 1 and the biosynthetic pathway which is described in Fig. 2.  Carvalho et al. teach that in the case of the cannabinoid biosynthesis both precursors geranyl diphosphate (GPP) and hexanoic acid should be provided in sufficient amounts by the chassis organism where the isoprenoid production has already been extensively studied and optimized for the production of artemisinin in E. coli.  Carvalho et al. teach in Table 2 that regarding Escherichia coli as microbial expression host, genetic tools are available and well established; strains, promoters, and vectors are available and well established; GPP engineering is available with optimization potential; and hexanoic acid engineering is available.  See entire publication and abstract especially HETEROLOGOUS SYSTEMS FOR THE BIOSYNTHESIS OF CANNABINOIDS section pages 4-8, Figs. 1-3, and Tables 1-2.

	Accession B1Q2B6 teaches the Cannabis sativa olivetol synthase having an amino acid sequence that is 100% identical to SEQ ID NO: 2 (see attached record).

	Accession I6WU39 teaches the Cannabis sativa olivetolic acid cyclase having an amino acid sequence that is 100% identical to SEQ ID NO: 4 (see attached record).



	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed genetically modified E.coli by inserting the polynucleotides encoding olivetol synthase of Accession B1Q2B6, olivetolic acid cyclase of Accession I6WU39, and prenyltransferase 1 (CsPT1) of Accession AYN80748 into the plasmid of Solomon et al.; transforming the E.coli of Solomon et al. with the plasmid; and contacting the modified E.coli with a carbon source precursor including glucose to produce at least one cannabinoid including cannabigerolic acid from the carbon source precursor.  Alternatively, it would have been obvious to transform the Saccharomyces cerevisiae of Carvalho et al. with the plasmid and contacting the modified Saccharomyces cerevisiae with a carbon source precursor including glucose to produce at least one cannabinoid including cannabigerolic acid from the carbon source precursor.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a genetically modified E.coli or S. cerevisiae that can produce at least one cannabinoid from glucose.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifying E.coli and S. cerevisiae to express enzymes are known in the art as shown by reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

9.	No claims are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652